Citation Nr: 0917659	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2008, the Board remanded this case.  


FINDING OF FACT

Pulmonary function tests (PFTs) do not reflect Forced Vital 
Capacity (FVC) of 65 to 74 percent, or a Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 56 to 65 percent predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
asbestosis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, 
Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in April 2005 and March 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The above referenced letters 
informed the claimant that additional information or evidence 
was needed to support the initial service connection claim 
and asked the claimant to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  See also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  
Nevertheless, a VCAA letter specifically pertinent to the 
"higher rating" issue was sent in November 2008.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in April 2007 and in February 2009.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected asbestosis since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In a May 2007 rating decision, service connection was granted 
for asbestosis and a 10 percent rating was assigned effective 
February 2007 under Diagnostic Code 6833.  

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  Diagnostic Code 6833 (asbestosis) 
assigns ratings based on PFT findings.  A 10 percent 
evaluation is assigned with an FVC in 1 second of 75 to 80 
percent predicted, or; DLCO (SB) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2008).  A 
30 percent evaluation is assigned with a FVC of 65 to 74 
percent, or a DLCO (SB) of 56 to 65 percent predicted.  Id.  
A 60 percent evaluation is assigned with a FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Id.  A 100 percent evaluation is assigned with 
demonstrated evidence of an FVC of less than 50 percent of 
predicted value, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  Id.

38 C.F.R. § 4.96 (d) enumerates special provisions for the 
application of evaluation criteria for Diagnostic Codes 6600, 
6603, 6604, 6825-6833, and 6840-6845. 
(1) PFT's are generally required to evaluate these 
conditions.  (2) If the DLCO (SB) test is not of record, 
evaluate based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  (3) When PFT's are not consistent with 
clinical findings, evaluate based on the based on the PFT's 
unless the examiner states why they were not a valid 
indication of respiratory functional impairment in a 
particular case.  (4) Post-bronchodilator studies are 
required when PFT's are done for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  (5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless post-bronchodilator 
results were poorer than the pre-bronchodilator results.  In 
that case, use the pre-bronchodilator values for rating 
purposes.  (6) When there is a disparity between the results 
of different PFT's so that the level of evaluation would 
differ depending on which test result is used, use the test 
result that the examiner states most accurately reflect the 
level of disability.  38 C.F.R. § 4.96 (d) (2008).

VA medical records reflect that, in January 2007, the Veteran 
reported that he had a cough.  It was noted that he had a 
history of asbestos exposure.   On examination, the lungs 
were clear and the Veteran was able to breathe comfortably.  
In February 2007, his lungs were again clear and his 
respiration normal.  He had no cough or dyspnea.  X-rays 
revealed calcified pleural plaques along the mid chest 
bilaterally and along the diaphragmatic surface of the left 
pleura, raising the possibility of asbestos related pleural 
disease.  No acute infiltrates were seen in either lung.  
Atherosclerotic dilation of the thoracic aorta was present.  
Otherwise, this was an unremarkable examination.  On 
evaluation in March 2007, again the lungs were clear and the 
Veteran was breathing comfortably.  

In April 2007, the Veteran was afforded a VA examination.  It 
was noted that the Veteran had had asbestosis since 1966.  
The condition did not affect his body weight.  From his 
respiratory condition, he had a cough with purulent sputum, 
orthopnea, and shortness of breath on walking 3-4 city 
blocks.  He stated that he did not have asthma attacks and 
did not contract infection easily from his respiratory 
condition.  The Veteran indicated that he had suffered from 
respiratory failure requiring respiration assistance from a 
machine, with 1 episode in total.  This last occurred in 
2006.  Currently, he required bronchodilator by mouth daily.  
From this condition, the functional impairment was from loss 
of stamina and shortness of breath.  On physical examination, 
the Veteran was in no acute distress.  The lung examination 
was abnormal as the findings showed increased breath sounds.  
Heart examination revealed no evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  

PFT revealed FVC of 82 percent of predicted, FEV1 of 83 
percent of predicted, and FEV1/FVC of 81 after 
bronchodilator.  The Veteran provided good effort.  There was 
no discrepancy between the PFT findings and the clinical 
examination.  A DLCO was not done.  The diagnosis was 
asbestosis.  The subjective factors were shortness of breath.  
The objective factors were abnormal x-rays.  It was noted 
that the Veteran did not have any complications such as cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or choric respiratory failure secondary to the 
pulmonary disease.  The B-reader test results were within 
normal limits.  

Subsequent VA outpatient records indicated that on 
evaluation, the lungs were clear.  

In February 2009, the Veteran was afforded a VA examination.  
The Veteran reported that he had a history of slowly 
progressive dyspnea over the past decade.  In addition, he 
had a cough which was scantly productive of greenish sputum 
at times.  He also frequently needed to clear his throat and 
was aware of some wheezing on exertion.  He stated that he 
could walk a 1/2 mile before the dyspnea made it difficult to 
continue.  The examiner noted that the Veteran had a history 
of coronary artery disease, but no asthma, tuberculosis, or 
chest trauma.  He had been a smoker in the past, but not for 
the past 25 years.  The examiner indicated that the Veteran 
was extensively exposed to asbestos during service.  Physical 
examination was performed.  Lung evaluation revealed 
decreased breath sounds to bases, bilaterally.  There were 
sparse, fixed, mostly inspiratory crepitance in the 
midfields, bilaterally.  There were no other adventitious 
sounds or associated disturbances.  The Veteran's chest 
evaluation revealed slightly reduced expansions.  

PFT was performed and revealed, post-bronchodilator, FVC of 
75 percent of predicted, FEV1 of 80 percent of predicted, FEF 
25-75 of 91 percent of predicted.  DLCO testing was within 
the normal range (94 percent of predicted, pre-
bronchodilator) with no evidence of obstruction present.  
Arterial blood gases were performed which revealed pH of 
7.42, PCO2 of 44.6, PO2 of 73, and O2 SAT of 94.  A 
computerized tomography (CT) of the chest revealed diffuse 
calcified pleural plaques in the thorax consistent with 
asbestos exposure.  There was no pulmonary parenchymal 
abnormality.  The impression was asbestosis as supported by 
radiologic findings.  The PFT appeared mild with no 
significant diffusion impairment, but which was consistent 
with asbestos-related injury.  The DLCO was the PFT parameter 
most likely to correlate with impairment.  However, the 
Veteran had mild resting hypoxemia on arterial blood gas 
assessment which, more likely than not, worsens with 
exertion.  The examiner believed that the hypoxemia 
correlated with his functional impairment.  The examiner 
stated that the association of cardiac disease further 
complicated determinations regarding the cause of his 
dyspnea.  In the examiner's opinion, the dyspnea was most 
likely related to his lung injury.  

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 6833.  In order for a 30 percent evaluation 
to be assigned, the PFTs must show FVC of 65 to 74 percent, 
or a DLCO (SB) of 56 to 65 percent predicted.  The PFTs of 
record.  While the Veteran demonstrates dyspnea, particularly 
on exertion, he does not have any complications such as cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or choric respiratory failure secondary to the 
pulmonary disease.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
asbestosis with the established criteria found in the rating 
schedule for asbestosis disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There have been no repeated hospitalizations.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  There is no probative 
evidence in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  The 
Veteran described some industrial impairment in his work as 
an advertising executive, but there is no evidence of marked 
impairment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no probative evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the service-
connected disability at issue have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


